Citation Nr: 1623312	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, rated noncompensably disabling prior to May 31, 2006, 10 percent disabling beginning from that date, and 30 percent disabling from July 13, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from December 1990 to July 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran requested a Board hearing in his January 2011 substantive appeal, he withdrew that request in September 2011.  There is no indication that the Veteran desires the further opportunity of a hearing to address his appeal.  See 38 C.F.R. § 20.702(d), (e), 20.704(d), (e) (2015). 

The Board previously remanded the appealed claim in August 2014 for additional development; it now returns for further review. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Regrettably, additional development is required prior to Board adjudication. 

As an initial matter, the Board notes that the Veteran in October 2015 submitted records of 2015 private treatments for foot conditions including pes planus and plantar fasciitis, which records are clearly relevant to the appealed claim for increased rating for bilateral pes planus.  These were received into the record subsequent to the most recent supplemental statement of the case (SSOC) in November 2014, and the Veteran has not waived RO review of this evidence prior to Board adjudication.  A supplemental statement of the case must be furnished to the appellant and his representative when additional pertinent evidence is received after a supplemental statement of the case is issued, in the absence of waiver.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).  Hence remand is required for this purpose. 

Additionally, a new examination is required, as explained below.

The VA examination in October 2014 diagnosed pes planus, metatarsalgia, and plantar fasciitis, all present bilaterally.  At the terminus of his examination report, the examiner helpfully informs, "Plantar fasciitis and metatarsalgia are likely a sequelae of pes planus."  He then adds, "The Veteran also has bilateral foot pain associated with peripheral edema."  

Thus, the examiner has essentially informed that the plantar fasciitis and metatarsalgia are part and parcel of the pes planus, and hence their symptomatology should not be differentiated, for rating purposes, from that due to the pes planus.  Mittleider v. West, 11 Vet. App. 181 (1998).  At the same time, however, the examiner has introduced the issue of pain symptoms due to peripheral edema, which could potentially be differentiable from the Veteran's bilateral pes planus.  If the edema symptoms are differentiable, the bilateral pes planus should not be rated based those peripheral edema symptoms, including any attributable foot pain.  38 C.F.R. § 4.1 (2015).  

An additional examination is therefore warranted prior to the Board's adjudication, to address the combined disability of the Veteran's pes planus, plantar fasciitis, and metatarsalgia, as well as to distinguish any differentiable symptom are present due to any peripheral edema which is not due to the Veteran's pes planus, plantar fasciitis, or metatarsalgia.  

It would be unreasonable to expect an examiner years later to address, based purely on recollection and review of the record, such questions of intertwined physiology and symptomatology as must now be addressed.  Accordingly, a new examination is appropriate rather than simply an addendum opinion.  



Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Thereafter, the RO or AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of disability associated with the Veteran's bilateral pes planus, metatarsalgia, and plantar fasciitis, in combination, for the entire claim period beginning from May 31, 2006.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner is to be advised that disability for pes planus, metatarsalgia, and plantar fasciitis should be addressed as disability due to these three disabling conditions combined, for each foot, based on the prior VA examiner's opinion in October 2014 that the metatarsalgia and plantar fasciitis were sequelae of the bilateral pes planus.  

The examiner must additionally address the peripheral edema also identified by the October 2014 examiner.  Specifically, the examiner must assess what portion of any peripheral edema of the feet is attributable to the Veteran's pes planus, metatarsalgia, or plantar fasciitis, if any portion is.  For any peripheral edema which is not differentiable in its symptoms from symptoms of the Veteran's bilateral pes planus, metatarsalgia, and plantar fasciitis, the examiner must include those symptoms of peripheral edema in assessing the nature and severity of disability due to the Veteran's pes planus, metatarsalgia, and plantar fasciitis.  

For any peripheral edema which is differentiable in its symptoms from symptoms of the Veteran's bilateral pes planus, metatarsalgia, and plantar fasciitis, the examiner must not consider those symptoms of peripheral edema in assessing the nature and severity of disability due to the Veteran's pes planus, metatarsalgia, and plantar fasciitis.  

The examiner should, to the extent feasible, review the record and address the nature and severity of this combined disability due to pes planus, metatarsalgia, and plantar fasciitis, for the entire rating period from May 31, 2006.  If the examiner identifies intervals of greater or lesser disability over this rating period, the examiner should so state, and provide an assessment of the nature and severity of this combined disability over each such interval.  This should include consideration of any increases in severity of the combined disability over the rating period.  

The examiner should also address the combined impact of the pes planus, metatarsalgia, and plantar fasciitis on the Veteran's work capacity.
 
The RO or AMC must ensure that the examiner provides all information required for rating purposes.
 
3. The RO should undertake any other development it deems necessary. 
 
4. After completion of the above, the RO or AMC should readjudication the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



